Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 5/18/2022 has been received and entered.  Claims 1, 7, 12, 14 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant's election with traverse of the species of DNA and methylation analysis, blood and over time in the reply filed on 1/28/2022 was acknowledged.  Upon initial review and search, it was determined that it would not be an undue burden to examine all the inventions, and the restriction requirement was withdrawn.  The species election of DNA versus RNA was maintained.
Claims 6-7 (directed to RNA as a species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-5, 8-20 are currently under examination.
TrackOne Status
	Applicants request for Trackone status filed 8/31/2021 was received and GRANTED.
	Applicants response to the first action on the merits did not require an extension of time.

Priority
This application filed 8/31/2021 is a continuation of 17/000010 filed 8/21/2020 (not docketed), which is a continuation of 15/431395 filed 2/13/2017 (final office action mailed 10/12/2021), which is a continuation of PCT/US2015/067717 filed 12/28/2015, which claims benefit to US Provisional applications 62/155763 filed 5/1/2015 and 62/098426 filed 12/31/2014.
	No comment regarding the summary of priority is proved in Applicant’s response.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It was noted in the last action that the listing of references in the specification is not a proper information disclosure statement, citing as example page 24.  
The current IDS does not appear to provide the references in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-5, 8-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/000010 (made special, FAOM mailed).
Applicants request that the rejection be held in abeyance, or if this is the only rejection remaining of record that the attorney be contacted to timely file a Terminal Disclaimer.
In response, a rejection cannot be held in abeyance, and in view of no other arguments is maintained for the reasons of record.  As noted in the prior action, the instant claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and as amended, the step of determining a therapeutic intervention for the subject based on the analysis has been deleted but therapy still appears in dependent claim 14 which also provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims of ‘010 provide for the use of a database for treatment without the steps of analysis (tough claims require that the data being used was obtained from subject and represents cfDNA.  For implementation of ‘010 and use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is implicit that the steps necessary to obtain information about the subject as provided in the instant claims are required for the use of the database and appear to make the claims obvious over each other.  The relevant claims from ‘010 is provided below for comparison.

Claim 1 of Application No. 17/000010:
A method of treating a subject having cancer, the method comprising: 
using a database to identify one or more effective therapeutic interventions for the subject having the cancer, which cancer comprises one or more somatic alterations detected by sequencing a plurality of tagged polynucleotides that comprise molecular barcodes to generate a set of sequencing reads, wherein the plurality of tagged polynucleotides is derived from cell-free nucleic acid (cfDNA) molecules from the subject and wherein the one or more somatic alterations are identified from the set of sequencing reads, and wherein the database comprises, for each of a plurality of subjects comprising at least 50 subjects having the cancer, tumor genomic testing data comprising 
(i) one or more of the somatic alterations from cfDNA samples collected at two or more time intervals per subject, 
(ii) one or more therapeutic interventions administered to each of the subjects at one or more times and 
(iii) efficacy of the therapeutic interventions; and, 
administering to the subject the one or more identified effective therapeutic interventions, thereby treating the subject having the cancer.

Claims 1-5, 8-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/431395 (parent of the instant application as a continuation, RCE filed 4/12/2022).
Applicants do not address this rejection, and upon review of the pending claims (395 has been amended as set forth below), it is maintained for the reasons of record.  
Specifically, the instant amended claims comprise steps of analyzing biomolecules including cfDNA over time from a subject and determining a therapeutic intervention for the subject based on the analysis, dependent claim 14 provides that the analysis and intervention uses a database containing relevant information to provide for an intervention.  The claims of ‘395 provide for the creation and in dependent claims for the use of a database for treatment.  In creating the database, information about a subject and disease state are required and use cfDNA.  For implementation of claims 1 and more specifically claim 14 of the instant application, the use of a relevant database which provides biomolecule profiles and possible therapeutic interventions, it is implicit that the steps necessary to obtain information about the disease state were required prior to practicing the instantly claimed methodology as provided in the instant claims and appear to make the claims obvious over each other.  The relevant claims from ‘395 are provided below for comparison.
Claim 43 of Application No. 15/431395 (as amended on 4/12/2022):
A method for generating a tumor response map indicating changes over time in genetic information from a tumor, comprising: 
a) providing a plurality of tagged cell-free nucleic acid molecules, wherein the plurality of tagged cell-free nucleic acid molecules comprises molecular barcodes attached to [a] a heterogeneous population of original cell-free nucleic acid molecules obtained from bodily fluid samples from a subject collected at serial time points; 
b) sequencing at least 1,000,000 set of sequencing reads comprises sequences of the molecular barcodes and sequences of corresponding to a plurality of genomic regions from each of at least 70 genes within a panel, sequences of the molecular barcodes; 
c) determining, by a computer, a quantitative measure of each of a plurality of genetic variants among the panel 
generating a tumor response map, comprising: 
i) normalizing the quantitative measure of each of the plurality of genetic variants for rendering across serial time points; and -2-Attorney Ref.: 42534-714.301/GH0008US-CON Filed April 12, 2022 USSN: 15/431,395 
ii) applying a scaling factor to the normalized quantitative measure of each of the plurality of genetic variants; wherein the tumor response map is a graphical representation of relative quantities of each of the plurality of genetic variants at each of the serial time points for somatic mutations present at a non-zero quantity and at least one of the serial time points.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 1 has been amended and still is generally drawn to steps of analyzing biomolecules including cfDNA over time from a subject and determining a profile (versus therapeutic intervention which has been deleted) for the subject based on the analysis.  More specifically, the claimed steps require a) obtaining  sample with a population of biomolecular molecules, analyzing the biomolecules with appropriate known methodology to detect changes or variants that may be present, and based on the observation of the profile determined.  Dependent claims provide for specific samples sources which are analyzed, and specific methodology for analysis of epigenetic, genomic, cfDNA and protein that may be present in a sample, as well as for the use of a database where the profiles and disease state have been established, and provide possible correlative treatments for subject intervention.  In broadening the claims, and in review of the guidance of the specification, none of the limitations appear to appear to affect the data per se and are consistent with known methods previously used to analyze a sample and more specifically for each of the different ‘biomolecules’ listed which are to be used in creating a profile.
Response to Applicants arguments
Applicants summarize the basis of the rejection and noting the amendment to the claims to require the analysis of reads of at least 1 million polynucleotide molecules argue that the claims are not a mental process performed by the human mind under Step 2A of the 101 analysis.
In response, the number of reads to be ‘analyzed’ as amended are noted, however there does not appear to be any evidence that the generic indication of analysis can not be a mental process.  It is unclear why simply the number of reads would require any complexity that can not be performed by the mind.   As reasoned in Alice, "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  Examiner notes that the claims do not invoke the use of a computer, and imply that the steps can be performed by any means.  Applicants arguments that under step 2A that the analysis can not be performed as a mental process appears inconsistent with the claim requirements.  Further, while 1 million reads are provided there is no requirement that all are important or informative relative to the cancer/condition being studied, and a focused analysis for the presence or absence of any given sequence known to be correlative to a given cancer appears encompassed as an analysis step and to be a step of analysis that can be performed mentally.
Under prong 2, Applicants argue that the claims provide for a practical application and provides for a profile using multi-omic information and improves the technical field by providing a more complete picture.
In response, the claims simply result in providing a profile and given the generic steps of analysis do not necessarily require that the information obtained is important or correlative to any cancer/condition, but rather that it was simply observed when the steps were performed.  Given the generic nature of the claims, Applicants argument that a more complete or fuller picture is an improvement fails to address that the art would recognize that simply providing information is not sufficient to provide an improvement to the characterization of cancer.  In review of the art of record, similar methods such as using HTS can obtain information that is useful however requires much more detail and design beyond obtaining the information from one individual and analyzing it as required of the instant claims.
Under Step 2B, Applicants point to arguments in response to the art rejection as reason that the claims amount to significantly more than a judicial exception and are not routine or conventional.
As argued below, the art appears to provide for all the analysis steps, and a new search for analysis of changes in the biomolecules of a cell during the progression of a disease or in comparing a normal state to disease state were known and an active area of research.  As discussed below in greater detail, the Cancer Genome Atlas Research Network/Weinstein et al, provides a description of the Cancer Genome Atlas Pan-Cancer analysis project and a teaching and evidence that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, protein and epigenetic levels.
Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process as it comprises a method of providing, sequencing/analyzing biomolecules, and possibly providing a therapeutic intervention based on the detection of correlative collection of observed biomolecules.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of assessing the quantity of variants/variations seen in the analysis of genomic, epigenetic and proteomic information representing the sample from a subject to establish a profile.  Further, the judicial exception of the claim requires that the profile be used to determine an appropriate intervention that is therapeutic if the profile is known or associated with a previously determined correlation.   The judicial exception is a set of instructions for analysis of biopolymer data and falls into the category of a mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, once the information is provided a conclusion and possible therapy is provided, and can be as simple as observing changes in the presence of a few genes as exemplified in Fig 7 or review of known genes associated with various forms of cancer such as BRCA1 as provided in CNV analysis (see for example [00214]).  Given the general guidance of the specification, the plurality biomolecules can be of one target of interest (see claim 18 for limitation of CNV of a mutant allele), making the comparison simple and straightforward.  In view of the guidance of the specification for CNV for example, it would target sequencing a limited number of specific genes (supported in the explanation and figure 10D for example).  For other possible genomic, epigenetic or protein differences that may contribute to a subject profile, a similar simple comparison of an observed profile in a subject compared to a profile previously established and stored in a database (claim 14) or a table could easily be performed by eye and with one’s mind.  Comparison and analysis of specific and relevant changes can be performed by observation in one’s mind or on paper.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element which is directed to obtaining the data about a sample related to epigenetic, genomic and protein information about the sample that is subsequently analyzed in the judicial exception and does not appear to be a practical application of the judicial exception, rather just a means to obtain information that is further analyzed.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory if the database is computerized (note the claims do not require method steps for the use of a computer and the ‘database’ as generically provided can be a table on a piece of paper), and is not found to be a practical application of the judicial exception as broadly set forth.  Dependent claims set forth further indication of the sample source and means for analysis of genomic, epigenetic and protein information about the sample.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining biomolecule data which were well known and conventional (see for example Zmetakova et al., Stephens et al. for epigenetic or Forshew et al 2012 and Ding et al 2012 for cfDNA).  The data obtained from the steps considered the additional element are separate and appear to provide data for subsequent analysis and the judicial exception does not affect these steps, and as such, the claims do not provide for any additional element to consider under step 2B as a practical application or significantly more than analyzing possible changes within a sample as a whole.  It view of the specification and possible forms of a database, or more general handling of the information about the sample, it is acknowledged that the analysis can use a computer, however in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, in review of the evidence of record, there does not appear to be any new means of handling the data or creating new correlations based on observations of the data obtained.  
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of biomoleucle data possibly present in sample.  For implementing with a computer, while the instruction can be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare and store data.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-20 stand rejected under 35 U.S.C. 103 as being unpatentable over The Cancer Genome Atlas Research Network/Weinstein et al, (OCTOBER 2013), Zmetakova et al. (2013), Mattos-Arruda et al.  (2013), Forshew et al (2012), Ding et al (2012), Fan et al (2008), Schmitt et al (US Patent 9752188) and Schmitt et al (PNAS 2012).
Claim 1 has been amended to require that the analysis require analyzing ‘sequence reads from at least 1 million polynucleotide molecules derived from the cfDNA’ and has deleted the final step requiring determining a therapeutic intervention, and now provides a final step of simply providing a profile of the data that was obtained.  The amendment to the claims has been changed to require a specific amount of cfDNA to be analyzed, but the generic forms of ‘biopolymers’ comprising genomic, epigenetic and proteomic information has not changed.  Further, given the guidance of the specification, the information about genomic and epigenetic biopolymers is derived from the cfDNA which was present in the bodily fluid of step 1.  Dependent claim 14 has been amended to delete ‘having cancer’ and is now generic to a using a database with effective intervention for any subject at any point, but is based in part on previous observations of possible interventions over time.
Response to Applicants arguments
Applicants summarize the basis of the rejection and provide an overview of the invention noting that the claims require more than analysis of cfDNA and includes protein analysis which would not be present in the cfDNA information.  Applicants argue that Ding uses tumor or bone marrow biopsies, and that the use of bodily fluid provides a fuller picture of tumour heterogeneity since the analysis would likely under-represent the cancer.  Applicants argue that that the multi analyte approach of non-localized samples generates a more complete picture and can provide a better therapy selection and an improved patient outcome.
In response, it is noted that the claims have been broadened and now require providing a profile of the data that was obtained, and no therapy or patient outcome is required of the claims.  While dependent claim 14 provides that there is a database that provides therapeutic outcome and efficiency, there is no link to the present analysis steps per se which simply provides a profile.  There is no specific requirement to how the analysis of the biopolymers is performed, now while 1 million cfDNA reads are analyzed there is no specific requirement of what is derived from the reads, and given the breadth of the claims and generic teaching for these steps in the specification it does not appear that the claims provide for a fuller picture, nor necessarily more or useful information relative to cancer simply because genomic, epigenetic and protein data is analyzed.  There is no specific correlation nor process provided for the data collected, and appears given the guidance of the specification that the database would be described and enabled by the art since there is no specific guidance in the specification in particular for the breadth of any cancer.  As amended, deleting the treatment step, the claims now broadly encompass a method of analyzing and providing the data that is obtained as set forth in the preamble of the claim.  In light of the claims the limitation of ‘bodily fluid’ in step a), appears in dependent claims to provide that the sample is ‘from a solid tumor biopsy’ (claim 10-original) as well as a host of other sources including ‘tumor cells’ and ‘lymphatic fluid’ (claim 11-original), and would include the teaching of Ding for a variety of types of sources.  In review of the specification the term ‘fluid’ appears 20 times, and seems consistent with the source of cfDNA (see for example [0083] and [0084] for example) and describes what was known in the art for the source of cfDNA in blood, serum, urine,…, also noting exemplification for:
“Bodily fluids include, for example, blood, serum, tumor cells, saliva, urine, lymphatic fluid, prostatic fluid, seminal fluid, milk, sputum, stool and tears. Bodily fluids are particularly good sources of biological macromolecules from spatially distinct disease cells, as such cells from many locations in a body can shed these molecules into the bodily fluid.” 

and do not exclude the analysis of tissue samples as a source.  Further, the generic teaching suggests that a variety of biopolymers can be secreted, but provides no basis of which ones are, or if they provide a fuller or better picture of cancer than the analysis of the tumor itself as argued by Applicants.

With respect to the teaching of Zmetakova, Applicants argue that the analysis is performed on tissue samples and does not provide for bodily fluid sample, nor does it suggest that all three genomic, epigenetic and proteomic analysis be performed.  With respect to Matto-Arruda, the suggestion of circulating protein biomarkers fails to provide a method that analyzes all three genomic, epigenetic and proteomic data as provided in the claims.
In response, the teaching of a sample source encompassed by the claims appears to include tumor cells as provided in Zmetakova.  Matto-Arruda was provided as evidence that proteins can be analyzed in the circulation and correlated with the presence of cancer, not for the teaching of all three genomic, epigenetic and proteomic information.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, given the broad generic nature of the claim requirements and teachings of the specification, relevant art was provided to demonstrate that the analysis of genetic, epigenetic and protein analysis were performed for the characterization of cancer.  The art was provided to demonstrate the level of skill in the art, as well as evidence that analysis of the all three genomic, epigenetic and proteomic relative to cancer were known prior to the filing date.  Suggestions and arguments that providing all three from bodily fluid to give a fuller picture might be appreciated if the information obtained was informative and correlative to what is being analyzed.  The art of record was also provided as evidence of the complexity for correlative markers, however as amended the claims simply require providing in the final step a profile of what was obtained from the analysis steps which together the references provide.  Therefore, in light of the claim amendments, and for the reasons above and of record, the rejection is maintained.

Claims 1-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over The Cancer Genome Atlas Research Network/Weinstein et al, (OCTOBER 2013), Zmetakova et al. (2013), Mattos-Arruda et al.  (2013), Forshew et al (2012), Ding et al (2012), Fan et al (2008), Schmitt et al (US Patent 9752188) and Schmitt et al (PNAS 2012).
In light of the amendments to the claim to broaden the claim, and new search and relative art has been identified relative to analyzing and profiling genomic, epigenetic and protein information in various types of cancer.  Claim 1 has been amended and comprises steps of analyzing biomolecules over time from a subject and determining a therapeutic intervention for the subject based on the analysis.  More specifically, the claimed steps require obtaining a sample with a population of biomolecular molecules, analyzing the biomolecules with appropriate known methodology to detect changes or variants that may be present, and based on the observation of the profile determined, provide an appropriate therapeutic based on the correlation which is effective against the disease state represented by the profile.  As amended, the claims require analyzing one million cfDNA sequence reads, and the step for determination of therapeutic intervention has been deleted broadening the claims to provide only ‘developing a profile of disease cell heterogeneity in the subject’.  The dependent claims provide for specific samples sources which are analyzed, and specific methodology for analysis of epigenetic, genomic, and protein that may be present in a sample, as well as for the use of a database where the profiles and disease state have been established, and provide possible correlative treatments for subject intervention.
Changes in the biomolecules of a cell during the progression of a disease or in comparing a normal state to disease state were known and an active area of research.  The Cancer Genome Atlas Research Network/Weinstein et al, (OCTOBER 2013) provides a description of the Cancer Genome Atlas Pan-Cancer analysis project. It provides a teaching and evidence that the Cancer Genome Atlas (TCGA) Research Network has profiled and analyzed large numbers of human tumors to discover molecular aberrations at the DNA, protein and epigenetic levels. The resulting rich data provide a major opportunity to develop an integrated picture of commonalities, differences and emergent themes across tumor lineages.  As required of the instant claims for the analysis of three types of information related to genomic, epigenetic and proteomic information, TCGA provides that research to develop profiles of cancer were known.  TCGA provides information from a broad range of resources and steps for analysis to result in the information provided, and do not specifically teach to gather information using cfDNA or a requirement for the use of a bodily fluid.  However, at the time of filing, Zmetakova et al. teach that it is generally accepted that in addition to genetic alterations, also abnormal epigenetic events are responsible for the development and progression of cancer. DNA methylation along with histone modifications and miRNA regulation generates the epigenetic control mechanism of germline and tissue specific gene expression. The summarize that the results of many studies have shown that aberrant DNA methylation initiates carcinogenesis and promotes cancer progression by activating oncogenes, suppressing tumor suppressor genes and inducing chromosome instability.  The specific teachings of Zmetakova et al provide for the evaluation of protein expression and DNA methylation profiles detected by pyrosequencing in invasive breast cancer.  Also in the study of breast cancer, Matto-Arruda et al. provide that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumor tissue based biomarkers. Mattos-Arruda et al. teach and evidence that circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance as a means and tool for managing breast cancer.  With respect to other cancers as possible diseases encompassed by the claims, it was known that cancer cells represented a heterogeneity of cell types and had a variety of genetic alterations, and sometimes the alterations resulted in specific characteristics such as relapse after treatment.  For example, Ding et al provide a detailed study of the clonal evolution in AML by whole genome sequencing.  The analysis of Ding et al. of AML samples over time of several specific alleles demonstrates that mutation clusters can be detected, and extend previous studies that copy number, presences of SNPs and other alterations in breast and pancreatic cancer metastases can successfully be analyzed by analyzing sequences over time, and that correlations for specific changes could be identified and correlated to more successful chemotherapeutic treatment and patient care (providing for steps c and d of the instant claims and embodiments of steps a and b).  Ding et al. use skin controls and patient sample specimens in the analysis.  
As in Mattos-Aruda for breast cancer, Forshew et al. provide for methods that analyze cfDNA as a non-invasive means for identifying and monitoring cancer mutations by sequence analysis.  Forshew et al teach isolating cfDNA to study metastasis in cancer patients and demonstrate that several gene alterations can be detected and correlated with patient prognosis/diagnosis.  In the methods, Forshew et al. provide for sequencing of alleles/genes of interest where the sample is amplified and PCR barcoded for analysis.  The frequency of alterations are identified, and analyzed over time for clinical relevancy.  Forshew provides evidence that deep sequencing of cfDNA can be used to detect abundant and rare mutations in patients with cancer.  Fan et al is provided as evidence that measurements of cfDNA can be used to measure changes in chromosomes, such as aneuploidy which is sometimes present in the cells of a tumor.  Fan et al provide for HTS and sequencing depth that would provide for 1 million sequence reads/polynucleotides that could be present in the sample as required of the amended claims.  
With respect to known methods for analysis of biomolecules in a sample, the Schmitt et al references are provided for the teaching for the state of the art and knowledge such as the demonstration that duplex consensus sequencing and the ability to reduce sequencing errors by independently tagging and sequencing sequences of a target of interest.  Further, data workflow where sequence reads are analyzed and filtered using the tags to group into families and comparing the sequences to a reference as part of the analysis.  Each of Forshew et al and Ding et al provide for graphical representation of their analysis and both indicate that some alleles would be over-represented and under-represented based on the level of sequence depth and based on the biology of the alleles of the cancer and it’s progression that is being studied, but they fail to specifically state that the data points should be normalized and scaled for graphical representation.  
The instant claims are broad in the requirement of these amended steps, and review of the specification does not define a specific requirement or outcome of the steps except to provide a visually friendly representation of the data (see support for the amendment and teaching: “As used herein, the term "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”).  Forshew et al and Ding et al both provide for clustering and statistical analysis of the read data, and graphical representations in different graphs for different experiments to provide the appropriate scale to interpret the data (see for example Fig 2 of Forshew et al in analyzing frequency by different methods or Ding et al Fig 1 providing variant alleles in the primary and relapse samples).  By providing allele frequency, they both provide the guidance for calculations that normalize and provide a scale in which the data can be represented.
Given the teaching of TCGA for the analysis of genomic, epigenetic and proteomic information for a fuller picture of cancer, cancer progression and possible treatment, and the specific teachings of Forshew et al and Ding et al who provide the analysis and monitoring cancer progression over time in a patient, and show that the use of cfDNA can be used as a non-invasive means to analyze the status of the cancer in a patient, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide tagged nucleic acids for sequencing and analyzes the sequence data for changes correlated to proper patient care.  The teaching of Shcmitt and Fan provide for guidance and evidence of methodology where tags are used to detect variants that may exist in cfDNA present in the blood.  Providing the results in a graphical representation which would require normalization and scaling to easily compare the results is an obvious means to present data for easier comparison. One having ordinary skill in the art would have been motivated to use cfDNA given the success of Forshew et al. and extend it to the many other changes and alleles identified by Ding et al. or to any other number of important alterations known and identified for other specific types cancers.  Forshew et al and Ding et al provide the analysis of oncogenes as a locus and in the reference graphically provide for the results.   There would have been a reasonable expectation of success given the results of both Forshew et al (2012) and Ding et al demonstrating the versatility cfDNA as a sample source, as well as Zmetakova et al. and Mattos-Arruda et al. who provide that a variety of changes in breast cancer occur and can be observed, and each for evidence that specific variants can be demonstrated in patients for use in patient care and treatment.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
An updated search for profiling disease states at the time of the claimed invention identified Stephanie Watson (OCTOBER 2013) which is provided to demonstrate that even very focused research and analysis of biomarkers is not readily sufficient to provide a clear profile for conditions, such as cancer.  Watson provides that cancers from different types of cells (breast vs. lung, for example) give off slightly different enzyme signatures, and that while results are encouraging that there are no overnight successes in treatment or medicine. ‘There is only meticulously conducted research, tested and retested in large groups of people until a positive result is achieved.’  Simlarly, Zhang and Chen (2013) provides further evidence and teaching that functional genomics studies using DNA Microarrays or tandem mass spectrometry have been shown effective in differentiating between breast cancer tissues and normal tissues, by measuring thousands of differentially expressed genes or proteins simultaneously. However, early detection of breast cancer in blood are both appealing clinically and challenging technically, partly because of 1) lack of routine blood test to screen early-stage breast cancers and 2) the fact that breast cancer is not a single homogeneous disease but consists of multiple disease subtypes, each arising from a distinct molecular mechanism and having a distinct clinical progression path.  While generally acknowledging the analysis of markers for diagnosis useful research, the references highlight the details necessary to provide true and informative profiles of a disease state like cancer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631